PER CURIAM.
Steve Conatser seeks certiorari review of a circuit court order which requires him to submit to a physical examination but prohibits his attorney from being present. As a general rule, absent any valid reason to exclude the patient’s counsel or other representative, their presence should be allowed. Stakely v. Allstate Insurance Co., 547 So.2d 275 (Fla. 2d DCA1989). The record in the present case does not support the trial court’s decision to bar counsel from the examination.
Accordingly, the petition for writ of cer-tiorari is granted and this case is remanded to the circuit court for further proceedings consistent with this opinion.
CAMPBELL, A.C.J., and HALL and THREADGILL, JJ., concur.